REASONS FOR ALLOWANCE 
 	Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
 	Regarding independent claim 1 (and its dependents), the prior art does not disclose the claimed solid state light detection and ranging transmitter specifically including as the distinguishing features in combination with the other limitations the claimed “a plurality of series connected diodes comprising a laser diode electrically connected in series with a second diode, a respective one of the plurality of series connected diodes being electrically connected between a respective column and a respective row of the matrix-addressable laser drive circuit to form the LIDAR transmitter, wherein at least some of the second diodes increase an overall reverse breakdown voltage of the series connected diodes, thereby reducing optical cross
talk when the LIDAR transmitter is energized.”
 	Regarding independent claim 23 (and its dependents), the prior art does not disclose the claimed method of generating a light detection and ranging optical beam specifically including as the distinguishing features in combination with the other limitations the claimed “switching a second voltage potential to selected rows of the matrix-addressable laser drive circuit, thereby forward biasing selected laser diodes in the two- dimensional array of laser devices causing emission of a LIDAR optical beam with a desired pattern with optical cross talk reduced by the series connected second diode.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Examiner’s Comments 
 	The information disclosure statement (IDS) submitted on 4/11/2020, 4/13/2020, 4/18/2020, 8/26/2020, 9/22/2020, 10/13/2020, 6/22/2021, 7/14/2021, and 9/2/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
 	The drawing filed 4/7/2020 have been accepted by the examiner. 
 	Burroughs (20180301875) is being cited herein to show a reference that discloses some similar features to that of the claimed invention. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES C. JONES/Primary Examiner, Art Unit 2872